798 F.2d 468
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sherri Anna CLEMONS, Plaintiff-Appellant,
Morris "Coon" STRATTON, Individually and in his OfficialCapacity as Pike County Jailor;  Pike County Fiscal Court;Paul E. Patton, Individually and in his Official Capacity asPike County Judge Executive;  Kenneth Damron, Individuallyand in his Official Capacity as Pike County Magistrate,District No. 1;  Louise Varney, Individually and in herOfficial Capacity as Pike County Magistrate, District No. 2;Cowan Ratliff, Individually and in his Official Capacity asPike County Magistrate District No. 3;  Paul Chaney;Individually and in his Official Capacity as Pike CountyMagistrate, District No. 4, Defendants-Appellees.
No. 85-6087.
United States Court of Appeals, Sixth Circuit.
June 16, 1986.

BEFORE:  MARTIN, GUY and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  A review of the record indicates that a mistrial was declared in this civil rights action on September 30, 1985.  A new trial was rescheduled for June 23, 1986.  On November 1, 1985, a judgment was entered granting a directed verdict in favor of the Pike County Fiscal Court, Patton, Damron, Varney, Ratliff and Chaney.  Stratton was also granted a directed verdict only as to the part of the complaint asserting a 42 U.S.C. Sec. 1983 action.  The June 23, 1986, trial was postponed on April 10, 1986, pending proceedings in this Court.


2
The November 1, 1985, judgments were not final judgments since they disposed of fewer than all the parties and claims involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the judgments were not final and appealable.   Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983);  Chvala v. D.C. Transit System, Inc., 293 F.2d 519 (D.C. Cir. 1961).  The final decision has not been ?entered during the pendency of this appeal, therefore, the Court lacks jurisdiction.   Gillis v. Dep't of Health & Human Services, 759 F.2d 565 (6th Cir. 1985).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.